 

Case 8:18-cV-03565-CBD Document 1 Filed 11/19/18 Page 1 of 10

F;i_
IN THE UNITED s’rA'rEs DISTRICT ct"))iiqii¢?f€¥‘ 5§§§; gul}§e_r
FOR THE DLSTRH:T oF MAR¥LA;YM amy l ~. .i` ila

§ 9 P .
UNITED sTATEs oF AMERICA 65 EFFHM H 3. 57
Plaincn‘r = - §§ § GF-“i»“,§¢;;.~
v. : Civil ActioélYNo. _ §A§-TF?*£QHE s
$213,573 U.s. Current~y, """**~~~»~~».i,..m DEPU?Y

Defendant /Y @l/jj`éts/ GISD

¢¢¢¢¢¢¢¢¢
ooooooooo

VERIFIED COMPLAINT FOR FORFEITURE

Plaintiff, United States of America, by its attorneys, Robert K. Hur, United States
Attorney for the District of Maryland, and Ray D. McKenzie, Assistant United States Attomey,
brings this complaint and alleges as follows in accordance with Suppiemental .Ruie G(Z) of the
Federal Ru]es of Civil Procedure:

NATURE OF THE ACTION

l. This is a civil forfeiture action against U.S. Currency Which constitutes or is derived
from proceeds traceable to violations of the Controiled Substances Act, and that is thus subject to

forfeiture pursuant to 21 U.S.C. § 881(8.)(6).

 

THE DEFENDANTS IN REM
2. The defendant property consists of 3213,573 in U.S. Currency (hereinafter, the
“Defendant Currency”)\
3. The Defendant Cunency was seized from the residence of Scott Anthony Wiiliains

and Patti Ann Amoy Chapiin at ]()30} Brist`lewood Court, Laurel, Maryland 20708 on lime 6,
201 8, pursuant to the execution of a search and seizure Warrant.

JURISDICTION AND VENUE
4. Plain‘tifl` brings this action in rem in its own right to forfeit and condemn the

Defendant Currency. This Couit has jurisdiction over an action commenced by the United States

 

Case 8:18-cV-03565-CBD Document 1 Filed 11/19/18 Page 2 of 10

under 28 U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § i355(a), and over this
particular action under 21 U.S.C § 881.
5 . _ This Court has in rem jurisdiction over the Defendant Currency under 28 U.S.C.
§ l355(b). Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest
warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the
Defendant Currency pursuant to 28 U.S.C,. § 1355(d) and Supplementai Rnle G(3)(c).
6. Venue is proper in this district pursuant to 28 U.S.C. § 1355(13)(] ) because the acts
or omissions giving rise to the forfeiture occurred in this district and pursuant to 28 U.S.C. § 1395
because the Defendant Currency is located in this district
BASIS FOR FORFElTURE
7r 'i`he Defendant Currency is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6)
because it constitutes: (l) money, negotiable instruments, securities or other things of value
furnished or intended to be furnished in exchange for a controlled substance in violation of the
Controlied Substances Act; (2) proceeds traceable to such an exchange; or (3) money, negotiable
instruments, or securities used or intended to be used to facilitate a violation of the Controlled
Substances Act.
_l_*`..e._€_"l_`§

8. The forfeiture is based upon, but not limited to, the evidence outlined in the attached
Declaration of Jason Oros of the Drug Enforcement Administration, which is incorporated herein
by reference

WHEREFORE, the plaintiff prays as follows: that all persons who reasonably
appear to be potential claimants with interests in the [)efendant Currency be cited to appear herein
and answer the Complaint; that the Defendant Currency-be forfeited and condemned to the United

States of Arnerica; that upon Final Decree of Forfeiture, the Department of Homeland Security

 

 

Case 8:18-cV-03565-CBD Docu_ment 1 Filed 11/19/18 Page 3 of 10

dispose of the Defendant Currency according to iaw; and that the plaintiff have such other and '

further relief as this Court deems proper and just

Respectfuily submitted,

Ro‘oert K. l-Iur
United States Attorney

nlnda %//7 l§ /]/\ §
Date %§i()/. MeMie

Assistant United States Attorney

6406 lvy Lane, Suite 800

Greenbelt, MD 20770

Telephone (301) 344~4433

 

Case 8:18-cV-03565-CBD Document 1 Filed 11/19/18 Page 4 of 10 § l

VERIFICATION

], Ray D. McKenzie, declare under penalty of perjury as provided by 28 U.S.C.
§ i746, that the foregoing Verified Compiaint for Forfeiture is based on reports and information

furnished to me by Jason Oros of the Drug Enforcement Administration, and that everything

Date ' /B?ay D. Mcliehzie

Assistant United States Attorne§`-j

contained therein is true and correct to the best of my knowledge and belief.

 

Case 8:18-cV-03565-CBD Document 1 Filed 11/19/18 Page 5 of 10

DECLARATION

This declaration is submitted in support of a complaint for forfeiture of $213,573.00 in

United States'CurTency.

1. I, Jason Oros, a Task Force Officer With the Drug Enforcement Administration
(DEA), submit that there are sufficient facts to support a reasonable belief that the $213,573.00
in U.S. Currency seized from the residence located at 10301 Bristolwood Court, Laurel,
_ Maryland 20708 on June 6, 2018, (the “Defendant Curren'cy”) constitutes: (l) money, negotiable
instruments, securities and other things of value furnished and intended to be furnished in
exchange for a controlled substance in violation of the Controlled Substances Act; (2) proceeds
traceable to such an exchange; and (3) money, negotiable instruments, and securities used and
intended to be used to facilitate a violation of the Controlled `Substances Act in violation of 21
U.S.C. § 841, and, thus, the Defendant Currency is subject to forfeiture pursuant to 21 U.S.C.
§ 881(a)(6). f

n DECLARANT’S BACKGROUND

2. I, Jason Oros, have been a ' Trooper With the Maryland State Police for
approximately seventeen years and have been assigned to the Drug/Criminal Enforcement
Division for approximately ten of those years. In my latest assignrnent, I have been assigned as a
duly sworn Task Force Ofticer with the Baltimore, Maryland District Office of the Drug
Enforcement Administration.

3. During my career, l have received formalized training in the identification of

controlled substances through: (l) the six-month long Maryland State Police Training Academy,
- Which I completed in December 2001; (2) NIK Polytesting System on narcotics identification

l

 

 

Case 8:18-cV-03565-CBD Documentl Filed11/19/18 Page‘€ of 10

course 2001; and, (3) a Northeast Counterdrug Training Center Basic Drug Identification course
in 2007. I have also attended the weeklong “Top Gun” basic drug investigators school hosted by
the National Counter Drug Training C_enter and the Maryland State police in April 2008. These
trainings included instruction in the identification and investigation of controlled dangerous
substances, prices, methods of packaging, concealment, terminology, methods of consumption,
effects of controlled dangerous substances, methods of distribution, methods of purchase and
routes of import and distribution

_ 4. 7 Based on my training and experience, I have testified as an expert witness in the
field of drug identification, detection, manufacturing use and distribution of Controlled
Dangerous Substances in the District and Circuit Courts for Queen Anne’s County, Maryland,
the District Court for Charles County, Maryland, and in the federal district court for the District
of Maryland.

SUPPORTING FACTS

5. On April 12, 2018, New York State Police (NYSP) Troopers took a missing
person report in Binghamton, New York for Noah Walter Srnothers.

6. During the investigation, NYSP Witnesses provided information indicating that
Smothers had been scheduled to travel to the Baltimore, Maryland area in order to meet with
“Tae,” and “Tae’s Uncle,” from whom Smothers expected to purchase a large quantity of
narcotics and to whom Smothers had sold narcotics in the past.

7. Investigators subsequently determined, through investigation, that TAEYAN
RAYMOND WILLIAMS (“T. WILLIANS” or “TAE”), SCOTT ANTHONY WILLIAMS (“S.
WILLIAMS”), and RICARDO O’NEIL CAR"l`Y were persons of interest Who could be
Srnother’s connection for the sale and purchase of drugs in Maryland.

2

 

 

Case 8:18-cV-03565-CBD Document 1 Filed 11/19/18 Page 7 of 10

8. Motor Vehicle Administration records and other evidence obtained by
investigators established reason to believe that both T. WILLIAMS and S. WILLIAMS were
residing at 10301 Bristolwood Court, Laurel, Prince George’s County, Maryland 20708.

9. On June 5, 2018, the Honorable Michael R. Pearson, Judge for"the Circuit Court
for Prince George’s County, Maryland issued a search and seizure warrant for the residence t
located at 10301 Bristolwood Court, Laurel, Prince George’s County, Maryland 20708,
including any persons and vehicles on the property. d

- lO. On June 6, 2018, investigators with the Maryland State Polii:e and the Drug
Enforcement Administration executed the search and seizure warrant ,

ll. Investigators located and identified three occupants of the residence at the time of
_ the search: S. _WILLIAMS, CART!Y,l and Patti Ann Amoy CHAPLIN. All three of these
individuals were detained during the search.

12. Investigators conducted a thorough search of the residence and located, among
other things, numerous electronics, a security system, four firearms, two knives, a drug ledger,
72.93 pounds of marijuana (separated in multiple bags with labels that appear to identify a
particular strand of marijuana including, e.g., “Forbidden Fruit,” “Sour #2,” “Cheeizel,” “Key
Limon”), 2,018 Methamphetamine pills, 252 grams of cocaine, 25 “Xanax" pills, 77 grams of an
unknown crystal, 45.5 grams of cannabis oil in 91 vials, 8.2 grams of Tl-IC in edible gummies
(820 gummies),2 $213,573.00 in U.S. Currency (i.e., the Defendant Currency) and $4,650.00 in

counterfeit currency.

 

' Investigators subsequently obtained information indicating CARTY had an outstanding warrant
in New_]ersey, but the warrant was not extraditable

2 The presence of these controlled dangerous substances has been confirmed through lab testing
3

 

 

Case 8:18-cV-03565-CBD Document 1 Filed 11/19/18 Page 8 of 10

13. Of the $213,573.00 in Defendant Currency, $5,003.00 was seized from CARTY’s
pants pocket; $5,322.00 was seized from the downstairs bedroom,- believed to be used by TAE
WILLIAl\/IS; and, the remaining $2()3,248.00 was seized from the master bedroom, believed to
be _used by S. WILLIAMS _ $13,248.00 in various locations and $190,000 in a toolbox located
underneath the bed. The $190,000 recovered from the toolbox was packaged in rubber bands
and separated'in pre-counted increments, Which 1 believe, based on my training, knowledge and
experience, to be consistent With the storing of drug proceeds

l4. On the drug ledger, investigators observed next to each box/strain of marijuana
written in marker the words “ME”, “TAE”, or “TEAM”.

15. n During the course of the search, investigators verified that “Tae” is TAEYAN
WILLIAMS, S. WILLIAMS’ son, who also resides at 10301 Bristolwood Court.

l6. While investigators were still on scene of the search warrant, S. WILLIAMS was
advised of his Mrandn Rights and agreed to speak with investigators

17. S. WILLIAMS stated that all of the guns land controlled substances in the
residence belonged to him.

18. S. WILLIAMS was thereafter`/indicted by a grand jury empaneled in Prince
George’s County, Maryland and is now charged in the Circuit Court for Prince George’s County,
Case No. CT181391X, with numerous counts of possessing controlled dangerous substances,
manufacturing/distributing/possessing with the intent to distribute controlled dangerous
substances, firearms offenses, and other related charges.

19. T. WILLIAMS was also charged with one count of Possessing With the Intent to
Distribute CDS, one count of CDS: Possession of Marijuana 10 GM+, and CDS: Possession of

Paraphernalia.

 

 

Case 8:18-cV-03565-CBD Document 1 Filed 11/19/18 Page 9 of 10

20. Ad_ditional information obtained during the investigation reflects that CARTY

was also involved in drug transactions with Smothers and the WILLlAMS. Specifically,
1

information obtained during the investigation indicates that Smothers traveled to the State of
Maryland on l\/larch 4, 2018. Also on this date, CARTY’S phone records indicate that CARTY
drove from New Jersey to Maryland and stayed at S. WILLIAMS’ residence for less than 24
hours before returning to New Jersey, a period that overlapped with Smothers’ time in Maryland.

21. Similarly, on April 5,' 2018, information indicates that Srnothers traveled to
Maryland, removed several boxes of marijuana from a storage locker he (Smothers) maintained
.in Maryland, and then visited S. WILLIAMS’ residence On this same date, records show
CARTY traveled from New Jersey to Maryland and stayed at WlLLlAMS’ residence. During
this visit, records reflect that CARTY only remained in Maryland for approximately four hours.

22. Finally, as noted above, when investigators conducted the search warrant at
WILLIAMS' residence on June 6, 2018, CARTY was located inside. During an interview on
that date, CARTY was unable to provide a reasonable explanation for why he was at_
WILLIAMS’ residence CARTY indicated that he was at S. WlLLIAMS to “visit,” but did not
bring any clothes or personal effects with him; arrived in a rental car; and carried only a cellular
telephone and approximately $5,000 in cash. CARTY moreover arrived at the house in the early
morning hours, and according to CARTY, WILLIAMS was not even aware that CARTY had
arrived at the residence prior to the execution of the search warrant. Consequently, CARTY
arrived at residence at a time when investigators believed that WILLIAMS had recently “re-

upped” his drug supply, and that CARTY was present at S. WILLIAMS to purchase drugs.

 

 

 

 

 

BI’I`@ST.SI

_ 24.

Case 8:18-cV-03565-CBD Document 1 Filed 11/19/18 Page 10 of 10

23.

25.

-*".=“qa ran .Q-r= .O“r==

'-P"P.OP

A criminal history check on S. WILLIAMS revealed the following additional

07/15/2017: Mal. Destruction of Property ~ $1,000, Disorderly Conduct;
06/23/2013: Disturbing the Peace;

07/19/2009: Assault-Sec. Degree;

04/23/2009: Theft: Less $500 Value;

08/2]/2006: Assault-Sec. Degree (two counts);

09/13/2004: Theft: Less $500 Value;

06/24/1998: Assault-Sec. Degree;

07/09/1997: Theft: Less $300 Value; -

12/24/1996: Uttering False Document, Attempted Theit: $300 plus Value

A criminal history check on T. WILLIAMS revealed the following arrests:

j. 01/07/2018: Drugs-Possession of Cocaine, Burglary Nighttime;

k. 01/08/2018: Drugs-Possession With Intent to Deliver Narcotics;

l. 07/23/2017: CDS: Possessio_u - Not Marijuana; y

m. 11/16/2013: CDS: Poss. Marijuana L/T 10 G, CDS: Possession
Paraphernalia.

‘A criminal history check on CARTY revealed the following arrests:

11/02/2018: CDS PWID and CDS: Possession Marijuana 10 GM+;
03/12/2017: Theft: Less $l,OOO Value;

0]/15/2017: Theft: Less $1,000 Value.

06/06/2014: Possession CDS - > 50G marijuana, SG, CDS -
Manufacturing/Distributing/PWID-Marijuana/>loz, CDS/Analog-Distribute
on/near School, Use/Possession With the Intent to Use Drug Paraphernalia;

l DECLARE UNDER PENALTY OF PERJURY PURSUANT TO TITLE 28 U.S.C. 1746
THAT THE FACTS SUBMITTED BY THE DRUG ENFORCEMENT ADMINISTRATION
AND THE MARYLAND STATE POLICE, IN REFER_ENCE TO THE SEIZURE OF
$213,573.00 U.S. CURRENCY FROM SCOTT ANTHONY WILLIAMS, TAEYAN
RAYMOND WILLIAM_S AND RICARDO O’NEIL CARTY ARE ACCURATE, TRUE AND
CORRECT TO THE BEST OF MY KNOWLEDGE, INFORMATION AND BELIEF.

fn=OA(/,,`,Q, t

ason Oros \
ask Force Officer
Drug Enforcement Adrninistration

